UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7465


HAROLD E. STRICKLAND,

                Plaintiff - Appellant,

          v.

MIKE MONDULE, Sheriff; SERGEANT BREA; SERGEANT MILAM;
SERGEANT CALLAHAN; SERGEANT BOOTH; DANVILLE CITY JAIL; JOHN
DOE(S); CHIEF DEPUTY SALMON,

                Defendants – Appellees,

          and

THE CITY OF DANVILLE,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:12-cv-00559-JPJ-PMS)


Submitted:   February 27, 2015              Decided:     March 12, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Harold E. Strickland, Appellant Pro Se. John Chadwick Johnson,
Christopher Carey Newton, FRITH, ANDERSON & PEAKE, PC, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Harold    E.   Strickland     appeals     the    district   court’s      order

adopting the recommendation of the magistrate judge and entering

judgment for Defendants in this 42 U.S.C. § 1983 (2012) action.

We    have    reviewed     the    record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Strickland v. Mondule, No. 7:12-cv-00559-JPJ-PMS (W.D.

Va. Sept. 8, 2014).              We deny the motions for appointment of

counsel, for preparation of a transcript at government expense,

and   to     appear   at   oral    argument,     and    we    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                           3